Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed July 30, 2021 is acknowledged.  Claims 12, 18, 20, 23 and 25-34 are canceled. Claims 1 and 3 are amended. Claims 1-11, 13-17, 19, 21-22 and 24 are pending. Claim 24 is withdrawn without traverse (1/28/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1-11, 13-17, 19 and 21-22 are under examination with respect to GDNF, semaphoring/semaphorin3A and neuregulin for a first, a second and a third molecular growth cues respectively and peripheral nerves for transected nerves in this office action.
4.	Applicant’s arguments filed on July 30, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on July 30, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-17, 19 and 21-22 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 7-8 of the response, Applicant argues that the office fails to make a prima facie rejection of the claims under 35 U.S.C. 112 because a skilled artisan would understand the meaning the term in view of the specification and for example, the meaning of “asymmetric nerve growth” is clear because “the asymmetric nerve growth” means that the growth of a first nerve type is promoted by a fist molecular growth cue when compared to a second nerve type and as defined by the claim. Applicant further cites MPEP 2173.02 and Orthokinetics, Inc. v. Safety Travel Chairs, Inc. in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. The term "asymmetric” and the phrase "asymmetric nerve growth” in claim 1 is unclear because neither the claim nor the specification provides a standard for 
ii. The term "preferentially” and the phrase "preferentially promotes growth" are unclear and thus render the claim indefinite for the reasons set forth above. It is unclear what growth would be preferentially promoted in the first nerve type by the claimed first molecular growth cue as compared to a second nerve type in order to result in asymmetric nerve growth because it is unclear what the growth is. The metes and bounds of what is encompassed within the definition of “asymmetric nerve growth” or “preferentially promotes growth of….” cannot be determined because it is also unclear what the first molecular growth cue is, what the first nerve type is, what the second 
iii. The rest of the claims are indefinite as depending from an indefinite claim 1.
Accordingly, the rejection of claims 1-11, 13-17, 19 and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-17, 19 and 21-22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-11, 13-17, 19 and 21-22 as amended encompass using a genus of first molecular growth cue preferentially promoting a genus of first nerve type, a genus of second molecular growth cue preferentially promoting a genus of second nerve type to result in asymmetric nerve growth, a genus of first nerve type preferentially growing toward a genus of first spatial region comprising a genus of first molecular growth cue, a genus of second nerve types preferentially growing toward a genus of second spatial region comprising a genus of second molecular growth cue, a genus of first spatial region defined by a genus of first lumen, a genus of second spatial region defined by a genus of second lumen. Claims 8 encompass using a genus of attractive molecular growth cue for the first nerve type and the second nerve type, claim 9 encompass using a genus of attractive molecular growth cue for the first nerve type and a genus of repulsive molecular growth cue for the second nerve type, claim 10 encompasses using a genus of repulsive molecular growth cue for the first nerve type and the second nerve type. 
On p. 8-9 of the response, Applicant argues that the rejection is improper because the Examiner failed to provide evidence or reasoning to establish a prima facie case of lack of written description, and the specification provides support for the features of the recited first growth cue, second growth cue, first nerve type and second 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of using the claimed genus of first molecular growth cue, the claimed genus of second molecular growth cue, the claimed genus of first nerve type, the claimed genus of second nerve type, the claimed genus of first spatial region and the claimed genus of second spatial region in a specific combination to result in asymmetric nerve growth in the claimed method as instantly claimed because:
i. The structural and functional relationship or correlation between the claimed genus of the structurally and functionally undefined first and second molecular growth cues to preferentially promote growth of the claimed genus of undefined first and second nerve types and the Y-shaped tubular conduit implanted in transected sciatic nerves comprising tibial (motor related) and sural (sensory) nerves, wherein the Y-shaped conduit comprises two compartments 1/2: BDNF+GDNF-microparticles (BDNF+GDNF-MP) as shown in Examples or figures 5B and 9A-C is unknown. 
The structural and functional relationship or correlation between the claimed genus of structurally and functionally undefined attractive and/or repulsive molecular growth cues to result in asymmetric nerve growth of undefined transected nerves and the Y-shaped tubular conduit implanted in transected sciatic nerves shown in Examples  is unknown. 

iii. The specification has not disclosed sufficient species for the broad genus of first molecular growth cue, the broad genus of second molecular growth cue, the broad genus of first nerve type, the broad genus of second nerve type, the broad genus of first spatial region and the broad genus of second spatial region or in a specific combination to result in asymmetric nerve growth as instantly claimed. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (i.e. preferentially promote growth of the claimed genus of undefined first nerve type by the claimed genus of undefined first 
	iv. Based on the specification, certain molecules or combinations of agents/molecules have no effects as admitted by Applicant (see figures 10 and 14, and p. 57 of the specification). Based on Applicant’s own admission, there is no statistically significant increase in motor neurons when compared BDNF+GDNF with PTN/NGF/BSA and no significant difference in sensory neurons among any of treatment (figures 10A-C). Based on Applicant’s own admission, there is also no difference in DRG sensory/FG+ motor neuron ratio in DRG explants between the treatment of BDNF compared to BDNF+Sema3A (figure 14) and there is limited specificity with two attractants BDNF and NGF (p. 57).
v. As previously made of record, the nerve injury regularly results in generation of glial scars, which inhibits nerve regeneration, and several molecules have been identified to inhibit remyelination in the CNS and axonal/neurite regeneration, myelin-associated molecules such as Nogo, MAG, and proteoglycans in the extracellular matrix as taught by Blight, Schmidt et al. and Hoke et al. (see p. 1052, 2nd col., Blight Nat. Neurosci. 2002. 5: 1051-4, cited previoiusly; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347, cited previously and p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, cited previously). Specific characteristics of biomaterial and 
vi. The specification fails to teach the detailed structures and sequences and characteristics for the claimed genus of first molecular growth cue, the claimed genus of second molecular growth cue, the claimed genus of first nerve type, the claimed genus of second nerve type, the claimed genus of first spatial region and the claimed genus of 
vii. The specification’s general reference to “a first/second molecular growth cue to preferentially promote growth of a first/second nerve type as compared to a second/first nerve type” does not clearly suggest a particular sequence of the first and second molecular growth cues to preferentially promote growth of the claimed genus of undefined first and second nerve types. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of first and second molecular growth cues in order to preferentially promote growth of the claimed genus of undefined first and second nerve types. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other first and second molecular growth cues to preferentially promote growth of the claimed genus of undefined first and second nerve types to the function of the 3D Y-shape f3D Y-shaped tubular conduit implanted in transected sciatic nerves comprising tibial (motor related) and sural (sensory) nerves set forth above and as preferentially promote growth of the claimed genus of undefined first and second nerve types. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate and identify what other growth cues/attractive/repulsive molecules and what other nerves types and spatial regions might be. Thus, Applicant is not in possession of using other structurally and functionally undefined molecular growth cures or attractants or repellants in undefined transected nerves, undefined first and second nerve types in undefined spatial regions to promote asymmetric nerve growth in undefined transected nerves.
Since the common characteristics/features of other growth cues/attractive/repulsive molecules and what other nerves types and spatial regions are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of figures 10 and 14, and p. 57 of the instant specification, Guedan-Duran et al. (2020), Allodi et al. (2012), Blight (2002), Schmidt et al. (2003), and Hoke et al. (2012). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of first molecular growth cue, the genus of second 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of other growth cues/attractive/repulsive molecules and what other nerves types and spatial regions, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-11, 13-17, 19 and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotfi et al. (Front. Neuroeng., 2011; doi:10.3389/fneng.2011.00011, as in IDS) as evidenced by Forrest et al. Front. Neuroanat. 2015; doi:10.3389/fnana.2015.00043, as in IDS) and Pardo et al. (Toxicol. Pathol. 2012; 40:624-636). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-8 and 11 as amended are drawn to a method of promoting asymmetric nerve growth, the method comprising: exposing a population of transected nerves to a first molecular growth cue and a second molecular growth cue, the first and the second molecular growth cues disposed within one or more first and second microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen; wherein the population of transected nerves comprises one or more nerves of two different nerve types: a first and a second nerve types; wherein the first molecular growth cue promotes growth of the first nerve type and the second molecular growth cue promotes growth of the second nerve type; and the first molecular growth cue is spatially separated from the second molecular growth cue.
On p. 9-10 of the response, Applicant acknowledges that Lofti teaches using a Y-shaped assay and measuring diffusion rate of nerve growth factor but argues that Lotfi does not teach each and every element in claim 1 because claim 1 has been amended to recite that the first molecular growth cue and the second molecular growth cure Lewmar Marine v. Varient Inc. and Richardson v. Suzuki Motor Co. in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Lotfi does teach the feature of “exposing a population of transected nerves to a first …, the first molecular growth cue and the second molecular growth cue “disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen…” and does teach the claimed method recited in claims 1-8 and 11 because:
i. The 3D Y-shaped tubular conduit used in the method of Lotfi for promoting asymmetric nerve growth consists of a common arm (OD 0.5, 3mm long) and two arms (OD 0.25, 7mm long) using polyurethane (i.e. Y-shaped implant), wherein the Y-shaped implant filled with collagen-agarose in the common arm (i.e. collagen-filled agarose microchannels, which are the microchannels defined by a matrix material disposed in a lumen), the left and the right filled with collagen/NGF and collagen/NT3, which meet the limitation “the first molecular growth cue and the second molecular growth cue disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen” as recited in nd col., 2nd paragraph to p. 3, 1st col, 1st paragraph and , figures 5-6 (A)-(B) Y-shaped nerve regenerate and p. 5, 1st col., 2nd paragraph to 2nd col., see p. 7, figures 5-6; p. 8, figures 7 and 8-(B) growth factors attract a subtype of neurons to the modality-specific compartment). 
ii. Lotfi teaches a method for promoting asymmetric nerve growth, comprising exposing a population of transected sciatic nerves of adult rat to a 3D Y-shaped tubular conduit consisting of a common arm (OD 0.5, 3mm long) and two arms (OD 0.25, 7mm long) using polyurethane (i.e. Y-shaped implant), wherein the Y-shaped implant filled with collagen-filled agarose in the common arm, which are microchannels defined by a matrix material disposed in a lumen, the left and the right filled with collagen/NGF and/or collagen/NT3, wherein the arm containing NGF and NT3 promotes nerve regeneration, and NT3 promotes the growth of the CGRP+ pain fibers toward the sural nerve (primarily sensory) and the N-52+ large-diameter axons were abundant in the tibial nerve (mixed sensorimotor), and N-52 is more in the arm with NT-3; and the density of CGRP+ axons are significantly increased in the compartment attached to the sural nerve but not with NGF whereas N-52+ are significantly increased in the tibial and NT3 compartments, which meet the limitations recited in instant claims (see p. 2, 2nd col., 3rd paragraph to p. 3, 1st col., 1st paragraph, in vivo segregation; p. 5, 1st col., 2nd paragraph to p. 8, 2nd col. compartmentalized NT-3 in vivo enriched N-positive fibers and discussion; figures 5-8, in particular). The NGF and NT-3 within the 3D Y-shaped tubular conduit disclosed by Lotfi differentially promote and direct the regeneration of CGRP+ nociceptive and N-52+ large diameter fibers such as proprioceptive and mechanoreceptive axons into separate chambers (p. 2, 2nd col., 3rd paragraph to p. 3, st col., 1st paragraph; p. 5, 1st col., 2nd paragraph to p. 8, 2nd col., figures 5-8, in particular). The NGF promotes a 5-fold increase in axonal length of unbranched fibers whereas NT3 promotes a 3-fold increase in number of branches in cultured dorsal root ganglion neurons (DRGs) containing TrkA+ nociceptive sensory neurons and TrkC+ proprioceptive sensory neurons (see abstract; p. 2, 2nd col. paragraphs 1-2; p. 3, 2nd col. paragraph 3 to p. 5, 1st col., figures 1-4) and CGRP+ fibers (for TrkA pain fibers) are abundant in the arm of the Y-tube sutured distal to sural nerve and the N52+ axons are more dense in the arm attached to the tibial nerve and N-52+ are more abundant in the arm with NT-3 (see p. 5, 1st col., 2nd paragraph to 2nd col. figures 5-7 and 8(B)), which meets the limitation “the first molecular growth cue preferentially promotes growth of the first nerve type as compared to the second nerve type…….and wherein the first molecular growth cue is spatially separated from the second molecular growth cue” recited in claim 1 and the limitations recited in claims 2-4. 
Lotfi teaches transected nerves comprises sciatic nerves, i.e. peripheral nerves or somatic nerves as in claims 5 and 7, or spinal cord, which contains axons from neurons of the CNS as in claim 6 (i.e.  (see p. 5, 1st col. 2nd  paragraph, in particular). The transected sciatic nerves taught by Lotfi comprise somatic nerves as in claim 7 as evidenced by Forrest (see p. 2, 2nd col., 2nd paragraph; Forrest et al. Front. Neuroanat. 2015; doi:10.3389/fnana.2015.00043, as in IDS) because Forrest teaches a population of transected nerves, wherein the population of transected nerves comprises somatic nerves (p.. 2, 2nd col., 2nd paragraph, somatic nerve injury (transection of sciatic and pudendal nerves). The population of transected sciatic nerves taught by taught by Lotfi comprises axons from neurons in the central nervous system as evidenced by Pardo et nd col., 2nd-3rd paragraphs, in particular). 
Lotfi teaches attractive molecular growth cues for the first molecular growth cue for the first nerve type; and the second molecular growth cue for the second nerve type as in claim 8 (see p. 5, 1st col., 2nd paragraph; i.e.  the segregation effect of natural distal targets such as the sural (primarily sensory) and tibial (mixed sensory and motor) nerves; distally connected to each arm of a Y-shaped tube, to that enticed by NGF and NT-3 in view paragraph [0092] of this instant application). Lotfi teaches that the first or the second molecular growth cue comprises NT-3 and NGF, which is different from each other as in claim 11 (Pg. 5, left-hand column, last paragraph).
Thus, the teachings of Lotfi meets the limitations “a first and a second molecular growth cue” (i.e. NGF/NT3), “a first and a second nerve types” in transected nerves toward a first spatial and a second spatial region respectively (i.e. CGRP+ axons toward the sural nerve (primarily sensory/N-52+large-diameter axons in the tibial nerve (mixed sensorimotor) recited in claims 1-8 and 11. Accordingly, the rejection of claims 1-8 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Lotfi (2011, as in IDS) as evidenced by Forrest (2015, as in IDS) and Pardo (2012) is maintained. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10 of the response, Applicant argues that claim 1 is not obvious over the cited references because Lotfi does not teach the feature that the first molecular growth cue and the second molecular growth cure “disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen” and none of the cited references cure the deficiencies of Lotfi and claims 4, 9, 10, 13-17, 19, 21 and 22 add additional limitations and thus are not obvious.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention recited in claims 4 and 16 obvious because:
i. For the reasons set forth above, Lotfi does teach the claimed method recited in claims 1-8 and 11.
ii. The difference between the method recited in claims 4 and 16 and the method of Lotfi is using specific nerve types for the first and the second nerve types: i.e. motor nerves as the first nerve type and sensory nerves as the second nerve type recited in claim 4 or further comprising exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue as in claim 16.
primarily sensory nerves) and the N-52+ large-diameter axons were abundant in the tibial nerve (i.e. mixed sensory and motor nerves), and N-52 is more in the arm with NT-3; and the density of CGRP+ axons are significantly increased in the compartment attached to the sural nerve but not with NGF whereas N-52+ are significantly increased in the tibial and NT3 compartments (p. 2, 2nd col., 3rd paragraph to p. 3, 1st col., 1st paragraph; p. 5, 1st col., 2nd paragraph to p. 8, 2nd col., figures 5-8, in particular). Lotfi also teaches that in the peripheral nerve, BDNF and GDNF have been shown to promote axonal regeneration of motorneurons (see p. 2, 1st col., 3rd paragraph). It would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to use motor nerves as the first nerve type and sensory nerves as the second nerve type in the method of Lotfi with an expectation of success because the general conditions of the claims are disclosed in the Lotfi, selecting motor nerves as the first nerve type and sensory nerves as the second nerve type; and promoting asymmetric nerve growth using BDNF and/or GDNF as a first molecular growth cue, and NGF and/or NT-3 as a second molecular growth cue involves only routine skill in the art and as taught by Lotfi. The skilled artisan would have expected success in using motor nerves as the first nerve type and sensory nerves as the second nerve type; and promoting asymmetric nerve growth using BDNF and/or primarily sensory nerves) and the N-52+ large-diameter axons were abundant in the tibial nerve (i.e. mixed sensory and motor nerves), and N-52 is more in the arm with NT-3; and the density of CGRP+ axons are significantly increased in the compartment attached to the sural nerve but not with NGF whereas N-52+ are significantly increased in the tibial and NT3 compartments, and in the peripheral nerve, BDNF and GDNF have been shown to promote axonal regeneration of motorneurons. The skilled artisan could have substituted one nerve type or one molecular growth cue for another because NGF and NT3 can differentially promote and direct the regeneration of CGRP+ nociceptive and N-52+ large diameter fibers, wherein NT3 promotes the growth of the CGRP+ pain fibers toward the sural nerve (i.e. primarily sensory nerves) and N-52+ is abundant in the tibial nerves (mixed sensory and motor nerves), and BDNF and GDNF have been shown to promote axonal regeneration of motorneurons. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that selecting motor nerves as the first nerve type and sensory nerves as the second nerve type; and promoting asymmetric nerve growth using BDNF and/or GDNF as a first molecular growth cue, and NGF and/or NT-3 as a second molecular growth cue involves only routine skill in the art and as taught by Lotfi. The motivation of doing so 
	iv. While Lotfi does not explicitly teach further comprising exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lotfi to include exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue because the general conditions of the claim are disclosed in the prior art as taught by Lotfi (i.e. in the peripheral nerve, BDNF and GDNF have been shown to promote axonal regeneration of motor neurons, whereas NGF and NT-3 are known to stimulate selectively axonal growth of pain, and proprioceptive axons, respectively), selecting a third molecular growth cue for the first nerve type and/or second nerve type involves only routine skill in the art as taught by Lotfi. The motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various molecular growth cues.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll . 

10.	Claims 9, 10 and 13-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS) as applied to claims 4 and 16 above, and further in view of Dontchev et al. (J. Neurosci. 2002; 22:6659-6669), Dudanova et al. (Curr. Biol. 2010; 20:2150-2156) and Nedelec et al. (J. Neurosci. 2012; 32:1496-1506). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10 of the response, Applicant argues that claim 1 is not obvious over the cited references because Lotfi does not teach the feature that the first molecular growth cue and the second molecular growth cure “disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen” and none of the cited references cure the deficiencies of Lotfi and claims 4, 9, 10, 13-17, 19, 21 and 22 add additional limitations and thus are not obvious.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International 
i. For the reasons set forth above, Lotfi does teach the claimed method recited in claims 1-8, 11 and 16.
ii. The difference between the method recited in claims 9, 10 and 13-15 and the method of Lotfi is “an attractive molecular growth cue for the first nerve type; and the second molecular growth cue comprises a repulsive molecular growth cue for the first nerve type” in claim 9, “a first repulsive molecule for the second nerve type and a second repulsive for the first nerve type including semaphorin/semaphorin3A (Sema/Sema3A)” in claims 10 and 13-14 or “GDFN as the first growth cue and BDNF/Sema3A as second growth cue” as in claim 15.
iii. While Lotfi does not explicitly teach that the first molecular growth cue comprises an attractive molecular growth cue for the first nerve type; and the second molecular growth cue comprises a repulsive molecular growth cue for the first nerve type as in claim 9, or a first repulsive molecule for the second nerve type and a second repulsive for the first nerve type as in claim 10 including semaphorin/semaphorin3A (Sema/Sema3A) as in claims 13-14 or GDFN as the first growth cue and BDNF/Sema3A as second growth cue as in claim 15, Dontchev, Dudanova and Nedelec teach these limitations and provide motivation and an expectation of success in using attractive and repulsive molecules for the first and second growth cues in the method of Lotfi. In particular, Dontchev teaches that NGF and Sema3A are present in L) require two ligand/receptor systems, ephrinA/EphA4 and GDNF/Ret to project to the dorsal limb and GDNF induces attractive turning of LMCL, and when presented in countergradients, GDNF and ephrinAs cooperate in axon turning and GDNF reduce ephrinA-induced collapse to keep axons in a growth competent state (see summary, p. 2150-2154). Dudanova teaches that GDNF acts both in instructive manner as a chemoattractant for motor axon and in a permissive manner by fast recovery from ephrinA-induced collapse (p. 2153-2154, figure 4, in particular). Nedelec teaches that embryonic stem cell derived spinal motor neurons (ES-MNs) respond to ephrin-A5, Sema3f and Sema3a in a concentration-dependent manner; at low doses, ES-MNs exhibit segmental or subtype-specific response but this selectivity is lost at higher concentrations, and growth cone collapse and guidance at low concentrations of semaphorins rely on local protein synthesis in the axonal compartment (see p. 1496, abstract; p. 1497, figure 1; p. 1499-1501; p. 1503-1504, discussion). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Dontchev, Dudanova and Nedelec with the teaching of Lotfi to include an attractive molecular growth cue as the first molecular growth cue for the first nerve type; and a repulsive molecular growth cue as the second molecular growth cue for the first nerve type in the Lotfi’s method with an expectation of success L) require two ligand/receptor systems, ephrinA/EphA4 and GDNF/Ret to project to the dorsal limb and GDNF induces attractive turning of LMCL, and when presented in countergradients, GDNF and ephrinAs cooperate in axon turning and GDNF reduces ephrinA-induced collapse to keep axons in a growth competent state; and GDNF acts both in instructive manner as a chemoattractant for motor axon and in a permissive manner by fast recovery from ephrinA-induced collapse. In this combination, both molecular growth cues used in Lotfi’s method and a specific attractive molecular growth cue in combination with a repulsive molecular growth cues taught by Dontchev’s method and Dudanova’s method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying molecular growth cues used in Lotfi’s method by using the specific combination of attractive molecular growth cue and repulsive molecular growth cues taught by Dontchev’s method and Dudanova’s method, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would promote asymmetric nerve growth because Dontchev teaches that an attractive molecular L) to project to the dorsal limb, GDNF induces attractive turning of LMCL, and when presented in countergradients, GDNF and ephrinAs cooperate in axon turning and GDNF reduces ephrinA-induced collapse to keep axons in a growth competent state; and selecting an attractive molecular growth cue, i.e. BDNF/NGF or GDNF, as the first molecular growth cue and a repulsive molecular growth cue, i.e. Sema/Sema3A or ephrinA, as the second molecular growth cue involves only routine skill in the art. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various molecular growth cues. 
It would also have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include a repulsive molecular growth cue as the first molecular growth cue c for the second nerve type; and a repulsive molecular growth cue as the second molecular growth cue for the first nerve type in the Lotfi’s method because Nedelec teaches repulsive molecular growth cues for nerves. In particular, Nedelec teaches that embryonic stem cell derived spinal motor neurons (ES-MNs) respond to ephrin-A5, Sema3f and Sema3a in a concentration-dependent manner; at low doses, ES-MNs exhibit segmental or subtype-specific response but this selectivity is lost at higher concentrations, and growth cone collapse and guidance at low 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield . 

11.	Claims 17 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS) as applied to claims 4 and 16 above, and further in view of Stassart et al. (Nat. Neurosci. 2012; doi:10.1038/nn.3281, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10 of the response, Applicant argues that claim 1 is not obvious over the cited references because Lotfi does not teach the feature that the first molecular growth cue and the second molecular growth cure “disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen” and none of the cited references cure the deficiencies of Lotfi and claims 4, 9, 10, 13-17, 19, 21 and 22 add additional limitations and thus are not obvious.

i. For the reasons set forth above, Lotfi does teach the claimed method recited in claims 1-8, 11 and 16.
ii. The difference between the method recited in claims 17 and 22 and the method of Lotfi is that the third molecular growth cue promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type, stimulates Schwann cells or a combination of both as in claim 17, wherein the third molecular growth cone is neuregulin (NRG), NRG1 type III (NRG1-III) or both as in claim 22.
iii. While Lotfi does not explicitly teach that the third molecular growth cue promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type, stimulates Schwann cells or a combination of both as in claim 17, or that the third molecular growth cone is neuregulin (NRG), NRG1 type III (NRG1-III) or both as in claim 22, Stassart et al. teach these limitations and provide an expectation of success. In particular, Stassart teaches a molecular growth cue, NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and NRG1 or NGR1-III interacts with ERBB2/3 receptor tyrosine kinases expressed on Schwann cells and their precursors; st col., 1st paragraph-2nd col., 2nd paragraph; p. 3-6, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Stassart with the teaching of Lotfi to include the third molecular growth cue, NRG or NRG1-III that promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type and/or stimulates Schwann cells in the method of Lotfi for promoting asymmetric nerve growth because NRG1 or NRG1-III that promotes myelination of nerves also stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and interacts with ERBB2/3 receptor tyrosine kinases expressed on Schwann cells and their precursors; and after injury Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner, and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination as taught by Stassart. In this combination, both Lotfi’s method and Stassart’s molecular growth cue, NRG or NRG1-III that promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type and/or stimulates Schwann cells are performing the same functions they would if they were separate. The skilled artisan would have included the third molecular growth cue that promotes myelination of the nerves of the first and the second nerve types and stimulates Schwann cells because after injury Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner, and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination and NRG1 or NRG1-III that promotes myelination of  after injury, Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner, Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination and NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system and their precursor as taught by Stassart. Thus, ordinarily skilled artisans would have predicted that including a third molecular growth cue such as NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and their precursor, which can promote the nerve growth of the first and the second nerve types in the method of Lotfi. 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including a third molecular growth cue such as NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cells in the Lotfi’s method because Lotfi’s method requires promoting nerve growth and Stassart’s NRG1 or NRG1-III that promotes myelination of nerves, and also stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system and their precursor, and after injury, Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner and Schwann cell-derived NRG1 is 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 17 and . 

12.	Claims 19 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS) as applied to claims 4 and 16 above, and further in view of Ambrosio et al. (US2013/0012895) and Richard (US8414927). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10 of the response, Applicant argues that claim 1 is not obvious over the cited references because Lotfi does not teach the feature that the first molecular growth cue and the second molecular growth cure “disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen” and none of the cited references cure the deficiencies of Lotfi and claims 4, 9, 10, 13-17, 19, 21 and 22 add additional limitations and thus are not obvious.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention recited in claims 19 and 21 obvious because:

ii. The difference between the method recited in claims 19 and 21 and the method of Lotfi is teach that the third molecular growth cue is provided in microparticles having an average diameter between 1500-3500um as in claim 19 or using a sustained release profile for the third molecular growth cue for at least 20 days as in claim 21.
iii. While Lotfi does not explicitly teach that the third molecular growth cue is provided in microparticles having an average diameter between 1500-3500um as in claim 19 or using a sustained release profile for the third molecular growth cue for at least 20 days as in claim 21, Ambrosio (US2013/0012895) and Richard (US8414927) teach these limitations and provide an expectation of success. In particular, Ambrosio teaches the size of the microparticles/microspheres having a diameter about 20-1500 um (see [0057]; [0066]; [0072]; [0078]-[0079]; [0084]; [0093]-[0094]; [0108], [0112]) and Richard teaches microparticles for delivering different therapeutic agents including  a growth factor for a controlled release, wherein the microparticles have a diameter including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less (see col. 6, lines 15-42; col. 8, lines 37-col. 9, lines 55; col.11, lines 62-65; col.12, lines 1-2; lines14-19; col.13, lines 65-66; col. 15, lines 25-3, 42-50;col. 16, lines 1-2, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Ambrosio and Richard with the teaching of Lotfi to include a third molecular growth cue that is provided in microparticles in the Lotfi’s method with an expectation of success because microparticles with different diameters including a diameter of about 20-1500 um or  microparticles with different diameters including a diameter of about 20-1500 um or different diameters including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or less overlapping with the claimed ranges have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release as taught by Ambrosio and Richard. Thus, ordinarily skilled artisans would have predicted that including a third molecular growth cue that is provided in microparticles with different diameters including a diameter of about 20-1500 um or different diameters including 3500um or less or 1500um or more or 10-5000um, 40-200um or 5000um or 
Further, the claimed method requires microparticles having an average of diameter of 1500-3500um, which overlaps with the range of Ambrosio’s and Richard’s microparticles because Ambrosio teaches microparticles/microspheres having a diameter about 20-1500 um and Richard teaches microparticles having a diameter including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less for delivering different therapeutic agents including  a growth factor or a molecular growth cue for a controlled release. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Further, where the general conditions of the claim are disclosed in the prior art, delivering a third molecular growth cues using microparticles involves only routine skill in the art. Further, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include the microparticles that have an average diameter between 1500 and 3500 pm in the method of Lotfi, since where the general conditions of the claim are disclosed in the prior art, discovering the optimal diameter of microparticles involves only routine skill in the art. Routine optimization of Ambrosio’s and Richard’s microparticles in the method of Lotfi would have led to the claimed range because Ambrosio and Richard teaches microparticles having a diameter within or overlapping with the claimed range for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth. The person of ordinary skill in the art would have found it obvious to optimize microparticles by selecting from the microparticles taught by Ambrosio and Richard 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including a third molecular growth cue that is provided in microparticles with a diameter of the claimed range in the Lotfi’s method because Lotfi’s method requires molecular growth cues for promoting nerve growth and Ambrosio and Richard teach that these microparticles with a diameters within or overlapping with the claimed ranges are suitable for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth, which would have required only routine experimentation. The skilled artisan would have been motivated to select a third molecular growth cone that is provided in microparticles having a diameter of the claimed ranges in the Lotfi’s method because the references both teach using different molecular growth cues for promoting nerve growth, while gne  Ambrosio and Richard expressly suggests microparticles having a diameter within or overlapping with the claimed range for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth taught by Lotfi by including or using various molecular growth cues provided in microparticles that can deliver molecular growth cues for sustained release.
 microparticles with different diameters taught by Ambrosio and Richard have a sustained release profile for weeks or months (i.e.at least 20 days) as evidenced by US6238705, and have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled or sustained release as taught by Ambrosio and Richard. Thus, ordinarily skilled artisans would have predicted that including a third molecular growth cue using a sustained release profile for at least 20 days, such as in microparticles with different diameters taught by Ambrosio and Richard can promote the nerve growth of the first and the second nerve types in the method of Lotfi because microparticles with different diameters taught by Ambrosio and Richard have a sustained release profile for at least 20 days as evidenced by US6238705, and have 
Further, the claimed method requires third molecular growth cue using a sustained release profile for at least 20 days and Ambrosio’s and Richard’s microparticles with a diameter within or overlapping with the claimed range are with a sustained release profile for weeks or months as evidenced by US6238705(see col.5, line 66 to col. 6, line 8), which is at least 20 days because Ambrosio teaches microparticles/microspheres having a diameter about 20-1500 um and Richard teaches microparticles having a diameter including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less for delivering different therapeutic agents including  a growth factor or a molecular growth cue for a controlled or sustained release for weeks and months. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Further, where the general conditions of the claim are disclosed in the prior art, delivering a third molecular growth cues using a sustained release profile for at least 20 days or microparticles with different diameters or sustained release profiles involves only routine skill in the art. Further, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include the third molecular growth cue using a sustained profile for at least 20 days, such as in microparticles that have an average diameter of within or overlapping with the claimed range of between 1500 and 3500 or different sustained profiles in the method of Lotfi, since where the general conditions of the claim are disclosed in the prior art, discovering the optimal diameter of microparticles or microparticles with different sustained release profiles involves only 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including a third molecular growth cue using a sustained release profile for at least 20 days such as  in microparticles with a diameter of the claimed range in the Lotfi’s method because Lotfi’s method requires molecular growth cues for promoting nerve growth and Ambrosio and Richard teach that these microparticles with a diameters within or overlapping with the claimed ranges have a sustained release profile within or overlapping with the claimed sustained release profile and are suitable for delivering different therapeutic agents including a growth factor or a molecular growth cue for a sustained release for weeks and months for promoting nerve growth, 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 .



Conclusion

13.	NO CLAIM IS ALLOWED.




14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 16, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649